IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                   Fifth Circuit
                            _____________________                  FILED
                                                                 July 7, 2017
                                No. 16-30217
                                                                Lyle W. Cayce
                            _____________________                    Clerk

 In Re: In the Matter of the Complaint of Larry Doiron, Incorporated as
 Owner and Operator of the Barge Pogo and M/V Billy Joe for Exoneration
 from or Limitation of Liability

 LARRY DOIRON, INCORPORATED,

                                                       Plaintiff – Appellee

 ROBERT JACKSON,

                                           Intervenor Plaintiff − Appellee
 versus


 SPECIALTY RENTAL TOOLS & SUPPLY, L.L.P.; OIL STATES ENERGY
 SERVICES, L.L.C.; ZURICH AMERICAN INSURANCE COMPANY,

                                               Defendants − Appellants
                          __________________________

              Appeal from the United States District Court for the
                  Western District of Louisiana, Lafayette
                         __________________________

                 ON PETITION FOR REHEARING EN BANC

            (Opinion February 23, 2017, 5 Cir., 2017, 849 F.3d 602)

Before STEWART, Chief Judge, JOLLY, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.